                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                Case No. 1:17-cr-00348-BLW

          Plaintiff,                            MEMORANDUM DECISION AND
                                                ORDER
          v.

  ROY BENITEZ,

          Defendant.



                                  INTRODUCTION

      Before the Court is Defendant’s Motion in Limine Regarding 404(b) Evidence.

Dkt. 32. The Government responds to Defendant’s Motion with its own Motion for

Admission. Dkt. 35. For the following reasons, the Court will partially grant and

partially deny both motions.

                                   BACKGROUND

      The defendant in this case, Roy Benitez, has been charged in a single-count

indictment with the Possession of an Unregistered Firearm, 26 U.S.C. § 5861(d), to-wit, a

Mossberg, Model 88, 12-gauge shotgun, having a barrel less than 18 inches in length.

Dkt. 1. On July 20, 2018, the Government filed a Second Notice of Intent to Use 404(b)

Evidence (the “Notice”). Dkt. 23. The Government proffers the following facts in the

Notice:



MEMORANDUM DECISION AND ORDER - 1
        1. During Benitez’s sale of the Mossberg shotgun to the confidential informant

            and a third-party on July 26, 2017, the confidential informant and third-party

            who had accompanied Benitez to the sale acknowledged just after the

            transaction had occurred that they could not purchase firearms from a pawn

            shop. Dkt. 23 at 2; Dkt. 44 at 1-2.

        2. Roughly one week later, on August 4, 2017, Benitez met with the confidential

            informant again at the Walmart on Overland Road in Meridian, Idaho. Dkt. 23

            at 2.

        3. At the meeting, Benitez sold the confidential informant an AR-15 rifle. Dkt.

            23 at 2.

        4. During the sale, the confidential informant asked Benitez if Benitez could

            acquire more short shotguns1 like the Mossberg shotgun. Dkt. 23.

        5. In response, Benitez said that he could probably get another short shotgun from

            his contact, who he described as a “white boy” that he met during his

            “time in juvie.” Dkt. 23 at 2.




        1
          There is a dispute about exactly what language the confidential informant used in asking
Benitez during the sale of the AR-15 whether Benitez could procure an additional shotgun like the one
Benitez had sold to the confidential informant on July 26, 2017. The Government paraphrases the
confidential informant’s request as asking for another “short shotgun” that was “sawed-off.” Dkt. 23 at 2.
Benitez contends that the confidential informant never used the terms “short shotgun” or “sawed-off.”
Dkt. 32 at 2. For purposes of this decision, the Court will assume that the confidential informant used the
terms “short shotgun” and “sawed-off” because it increases the prejudicial nature of the evidence being
offered by the Government, thereby making exclusion more likely.



MEMORANDUM DECISION AND ORDER - 2
Benitez objects to the admission of each of the facts described above under Federal Rule

of Evidence 404(b). Dkt. 32. Benitez also makes arguments premised on Rules 401,

402, and 403. The Government, despite having filed a Notice indicating its intent to offer

404(b) evidence, “does not concede that any of the proposed evidence is subject to Rule

404(b).” Dkt. 35-1 at 2. The Government also argues that the evidence is admissible

under Rules 401, 402, and 403.

                                   LEGAL STANDARD

       Federal Rule of Evidence 404(b)(1) states “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Although Rule 404(b)

forbids admitting evidence of prior bad acts for the purpose of showing that the defendant

has a bad character and is prone to criminal activity, evidence regarding prior acts may be

introduced to show motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident. Fed. R. Evid. 404(b)(2). As such, the United States

Court of Appeals for the Ninth Circuit has held that Rule 404(b) is an inclusionary rule

under which evidence is admissible for one of the purposes stated in the rule, unless it

tends to prove only criminal disposition. United States v. Meling, 47 F.3d 1546, 1557

(9th Cir. 1995).

       To prove that the evidence is offered for one of these reasons, the Government

must show that the evidence: (1) is offered to prove a material element of the current

offense; (2) if admitted to prove intent, is similar to the offense charged; (3) is based on



MEMORANDUM DECISION AND ORDER - 3
sufficient evidence; and (4) is not too remote in time. United States v. Ramirez–Robles,

386 F.3d 1234, 1242 (9th Cir. 2004). “The [G]overnment must also show that the

evidence satisfies Federal Rule of Evidence 403 such that its probative value is not

outweighed by its prejudicial effect.”2 Id.

        Importantly for the purposes of this case, the United States Supreme Court has

acknowledged that prior bad act evidence “may be critical to the establishment of the

truth as to a disputed issue, especially when that issue involves the actor’s state of mind

and the only means of ascertaining that mental state is by drawing inferences from

conduct.” Huddleston v. United States, 485 U.S. 681, 685 (1988). “So long as the

evidence is offered for a proper purpose ... the district court is accorded wide discretion in

deciding whether to admit the evidence, and the test for admissibility is one of

relevance.” United States v. Johnson, 132 F.3d 1279, 1282 (9th Cir. 1997).

                                              ANALYSIS

        First, the Court must resolve whether Rule 404(b) applies to the evidence

contained in the Government’s Notice. The Parties’ briefing on this particular point is

not entirely clear. The Government’s Notice classifies the evidence as Rule 404(b)

evidence. But, in its briefing the Government states that it “does not concede that any of




        2
          The exclusion of relevant evidence to avoid unfair prejudice is an extraordinary remedy to be
used sparingly, United States v. Patterson, 819 F.2d 1495, 1505 (9th Cir. 1987), and in balancing
probative value against possible prejudice, the court must consider the need for the prior act evidence to
prove a particular point, such as intent. United States v. Morris, 827 F.2d 1348, 1350 (9th Cir. 1987),
cert. denied, 484 U.S. 1017 (1988).



MEMORANDUM DECISION AND ORDER - 4
the proposed evidence is subject to Rule 404(b).” Dkt. 35-1 at 2. Benitez’s briefing is

even more perplexing. First, Benitez argues that the evidence should be excluded under

Rule 404(b). Dkt. 32 at 1. But, later in the brief Benitez argues that “[t]he sale of the

AR-15 was not a crime wrong other act. For these reasons, the threshold requirement for

admission of 404(B) [sic] evidence has not been met.” Dkt. 32 at 3.

       Given the state of the briefing, the Court will assume, for purposes of this

decision, the Rule 404(b) applies to each piece of evidence. An evaluation of the

admissibility of each piece of evidence follows:

       1. Sale of the AR-15 on August 4, 2017

       The Court finds that the sale of the AR-15 to the confidential informant, even

though it occurred roughly one week after the alleged crime at issue in this case, is

admissible under Federal Rules of Evidence 401, 402, 403, and 404(b). Starting with the

Rule 404(b) analysis, the Government argues, and the Court agrees, that the sale of the

AR-15 shows the Defendant was familiar with guns, thereby making him more likely to

know that the Mossberg shotgun he sold just one week prior had a barrel that was too

short. The second, third, and fourth prongs of Ramirez-Robles are also satisfied here

given that (1) the sale of the AR-15 and the sale of the Mossberg shotgun are similar

events, (2) there is recorded and testimonial evidence of the AR-15 sale, and (3) the

temporal gap between the sale of the AR-15 and the Mossberg shotgun was only a week.

386 F.3d at 1242.




MEMORANDUM DECISION AND ORDER - 5
       Given the discussion above, the court concludes that sale of the AR-15 is also

relevant under Rule 401 and therefore admissible under Rule 402. Benitez is left with

Rule 403, which provides that “[t]he court may exclude relevant evidence if its probative

value is substantially outweighed by a danger of … unfair prejudice.” Relying on Rule

403, Benitez argues that “[i]t is highly probable that a jury would be profoundly impacted

by knowledge that the Defendant sold an assault rifle. Some people simply react

differently with respect to assault rifles. Accordingly, even if there were some remote

relevance to the introduction of this subsequent act, its prejudicial impact would

outweigh any such relevance.” Dkt. 32 at 3-4.

       The Court disagrees with Benitez’s Rule 403 analysis. Again, the AR-15 sale

shows Benitez’s familiarity with guns, which is pertinent to the central issue in this case:

whether Benitez knew that the barrel of the Mossberg shotgun was too short.

Huddleston, 485 U.S. at 685 (noting that prior act evidence is often crucial in establishing

a Defendant’s state of mind). Although Benitez is correct that there is a disturbing trend

involving individuals using AR-15’s in mass shootings in this Nation, any unfair

prejudice faced by Defendant due to this fact does not “substantially outweigh” the

probative value of the AR-15 sale. AR-15’s are commonly owned throughout Idaho, and

what appears to be a lawful sale of the AR-15 between Benitez and the CI is unlikely to

create any unfair prejudice.




MEMORANDUM DECISION AND ORDER - 6
       2. Benitez’s Use of the Phrases “White Boy” and “Time in Juvie” on August 4,
          2017

       Next, Benitez objects to the admission of the recording of his encounter with the

confidential informant during the sale of the AR-15 because the recording contains

Benitez using the phrase “white boy” to describe the individual from whom Benitez

originally purchased the Mossberg shotgun. Dkt. 32 at 2. On the recording, Benitez also

volunteers that he met the “white boy” during his “time in juvie.” Dkt. 32 at 2.

       The Court agrees with Benitez’s objection, though it is a close call. The

Government argues that Benitez is describing the source of the weapon. Based on

Benitez’s description of the supplier as an individual with questionable character, the jury

could infer the Benitez knew that the weapon in question was unlawful. Balanced against

this probative value, however, is the fact that Benitez uses as racially-loaded term and

reveals that he has previously spent time in a juvenile facility. This creates a situation in

which the jury may infer (1) that Benitez is racist and (2) that Benitez has a propensity

towards illegal conduct because he has been in the criminal justice system since he was a

juvenile. Given the slight probative value of the evidence and the fact that a curative

instruction is unlikely to erase, in the minds of the jurors, the fact that Benitez used a

racially-loaded term and had previously spent time in a juvenile facility, the Court agrees

that these statements should be excluded under Rule 404(b) and Rule 403.




MEMORANDUM DECISION AND ORDER - 7
       3. Statements by the Confidential Informant and a Third-Party During the July
          26, 2017 Meeting Indicating They Could Not Purchase Firearms from a
          Pawn Shop

       Finally, Benitez objects to the admission statements made by the confidential

informant and a third-party that accompanied Benitez to the July 26, 2017 indicating that

the informant and third-party could not purchase firearms from a pawn shop. Dkt. 23 at

2. Benitez objects under Rules 404(b) and 403.

       Starting with Rule 404(b), unlike the evidence discussed above, these facts relate

to statements made during Benitez’s sale of the Mossberg shotgun to the confidential

informant. As such, the issue becomes whether the statements are “inextricably

intertwined” with the sale and therefore outside of Rule 404(b)’s proscriptions.3 This

Court has previously held that “[e]vidence is inextricably intertwined when particular

acts of the defendant are part of a single criminal transaction[.]” United States v.

Franklin, No. 1:15-CR-00242-BLW, 2016 WL 4033105, at *3 (D. Idaho July 27, 2016).

       Here, even though the statements by the confidential informant and third-party

occurred after the parties to the transaction had exchanged consideration, the statements

were made as part of the same meeting. See United States v. Anderson, 741 F.3d 938,

949 (9th Cir. 2013) (“Rule 404(b) does not apply when offenses [are] committed as part

of a single criminal episode[.]” (quotation omitted)). Furthermore, the evidence here is




       3
          Other than arguing that the statements were made after the parties to the transaction had
exchanged consideration, Benitez’s response to the Government’s Motion for Admission is silent with
respect to whether this evidence is inextricably intertwined. Dkt. 38 at ¶ 4.



MEMORANDUM DECISION AND ORDER - 8
being used to refute a claim by Benitez that he was unaware that there was anything

unlawful about the transaction. Cf. United States v. Beckman, 298 F.3d 788, 794 (9th Cir.

2002) (holding that “other act” evidence was not subject to Rule 404(b) scrutiny when it

refuted a defendant’s claim that he lacked knowledge).

       Finally, with respect to Benitez’s Rule 403 challenge, although the probative value

of the evidence is far from overwhelming, the Court finds that any unfair prejudice

suffered by Benitez does not “substantially outweigh” the probative value. Any unfair

prejudice suffered by Benitez is curable with an instruction from this Court.

Furthermore, Benitez remains free to argue, as he does in his Response (Dkt. 38), that

there is a myriad of reasons why an individual may not be allowed to purchase firearms

from a pawn shop. By extension, Benitez may argue that he did not infer from the

comments that something potentially unlawful was transpiring.

                                      CONCLUSION

       The Court’s decision on these issues is intended to guide the Parties in their

preparation for trial and is based on the motions before it. The Court acknowledges that

potential Rule 404(b) and Rule 403 issues are lurking in this case, and it is possible that,

placed in context, the Court may wish to reconsider its ruling here. As such, both Benitez

and the Government remain free to object to and seek admission of the evidence

discussed herein during trial. However, they should do so only after notifying the Court

outside the presence of the jury of their intent to do so. The Court will then evaluate any




MEMORANDUM DECISION AND ORDER - 9
objections with (1) the full evidentiary record before it and (2) the benefit of oral

argument from the parties.



                                          ORDER

       IT IS ORDERED:

       1.     The Government’s Motion for Admission (Dkt. 35) is GRANTED with

              respect to the sale of the AR-15 and the statements made during the July

              26, 2017 sale of the shotgun. The Motion is DENIED with respect to the

              statements made by Benitez during the August 4, 2017 sale.

       2.     Defendant’s Motion in Limine Regarding 404(b) Evidence (Dkt. 32) is

              DENIED with respect to the sale of the AR-15 and the statements made

              during the July 26, 2017 sale of the shotgun. The Motion is GRANTED

              with respect to the statements made by Benitez during the August 4, 2017

              sale.



                                                  DATED: December 14, 2018


                                                  _________________________
                                                  B. Lynn Winmill
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
